Third District Court of Appeal
                               State of Florida

                       Opinion filed December 1, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1565
                       Lower Tribunal No. F96-237B
                          ________________


                            Jorge Echemendia,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Thomas J.
Rebull, Judge.

     Jorge Echemendia, in proper person.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before LOGUE, SCALES and LINDSEY, JJ.

     PER CURIAM.

     Affirmed. See Harris v. State, 21 So. 3d 864, 865 (Fla. 3d DCA 2009).